Title: To Thomas Jefferson from Lawrence Wartmann, 14 November 1803
From: Wartmann, Lawrence
To: Jefferson, Thomas


          
            Dear and most belovedFather of our Country! 
            Reading the 14 Novr. 1803.
          
          I take the Liberty to write your Excelency, I pray Your will pardon me, I hope your Excelency will believe me, that this few lines come from one of your true Subject. Dear Sir, your Excelency in this present moment the only person which can save a very poor and distressfull Family, I trust in God and in your Excelency, as a Father of our Country, that your Excelency will open your pityfull arms, and will look down upon a distressfull Family, like my, which consist out four persons, viz. my dear and beloved wife, two innocent Children, the age of two years and a half, and the other of 5 months and me, Heaven may protect your Excelency, and may send me so soon as your Excelency please some relief.
          Dear and most beloved Sir, There is not one Family that had to undergo so much Misfortune as myself, in less than two years I have lost better than 300 Dollars by my Employers, which I serve all with honesty, this Six Months I was out work, and took the Resolution to depart from my dearstet family and went to the City of Philadelphia, there I was oblige to leave the City because the Sickness, and took the Resolution to go to Reading where I got employ, but my Dear Sir, the wages are so little here, that it is out my power to suport my dear family, upon such Condition, my family in Lancaster and I in Reading, the Lost I had is to great for me, by the present moment, the Winter is near, and I am in want of every things, my House Rente is due, and if I could only make up, so much money to pay my House Rente I would think me save with my family. the amount of 18 Dollars, or if it would be only a part of it, although I trust in Providence, Your Excelency will be so pityfull and remember, my dearest and beloved family and me, by receive of this, your Excelency may depend upon that I shall be always ready to let my Blood for your Excelency and your Excelency family and beloved Country.
          I beg your Excelency pardon once more for the Liberty I took to write to your, and Heaven may protect your Excelency for ever.
          I am with a true and pityfull Heart. Your humble Petioner.
          
            
              Lawrence Wartmann
            
            Journymen Printer
          
          
            P.S. I beg your Excelence pardon because my bad spelling I am only 7 years in this Happy Country, and I was born in Switzerland, in St Gall.
          
        